Matter of Welz (2017 NY Slip Op 06708)





Matter of Welz


2017 NY Slip Op 06708


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

[*1]In the Matter of ANDREW JOSEPH WELZ, an Attorney. 
(Attorney Registration No. 4897732)

Calendar Date: September 25, 2017

Before: Peters, P.J., McCarthy, Clark, Mulvey and Aarons, JJ.


Andrew Joseph Welz, Washington, DC, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Andrew Joseph Welz was admitted to practice by this Court in 2011 and lists a business address in Washington, DC with the Office of Court Administration. Welz now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Welz's application.
Upon reading Welz's affidavit sworn to July 14, 2017 and filed July 21, 2017, and upon reading the September 20, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Welz is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that Andrew Joseph Welz's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Andrew Joseph Welz's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Andrew Joseph Welz is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or [*2]as agent, clerk or employee of another; and Welz is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Andrew Joseph Welz shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.